DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: a data generating section that is configured to generate transmission data that includes tire condition data indicating the condition of the tire detected by the condition detecting section and does not include data indicating the detection value of the traveling state detecting section, a transmitting section that is configured to modulate the transmission data, which is generated by the data generating section, and transmit the modulated data, a storage section that stores a correspondence relationship in which ranges obtained by dividing possible values of the detection value of the traveling state detecting section are respectively assigned to a plurality of specific angles set for rotation angles of the wheel assemblies, and a transmission control section capable of performing specific angle transmission in which the transmission control section transmits the transmission data from the transmitting section when detecting that the rotation angle of the wheel assembly is any of the specific angles, the transmission control section is configured to, when performing the specific angle transmission, transmit the transmission data when detecting that the rotation angle of the wheel assembly is the specific angle that corresponds to the detection value of the traveling state detecting section, the receiver includes a receiver control section, a receiving section that is configured to be capable of receiving the transmission data from the transmitters and output the transmission data from the transmitter to the reception control section, an identifying section that, upon reception of the transmission data transmitted at the specific angle, identifies one of the wheel assemblies to which the transmitter is attached based on an angle detection value obtained from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






DP
April 1, 2021

                                                                                              /DANIEL PREVIL/                                                                                              Primary Examiner, Art Unit 2684